        Case 2:20-cv-02282-JDP Document 9 Filed 02/11/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ARTEMUS BLANKENSHIP,                            Case No. 2:20-cv-02282-JDP (PC)
11                       Plaintiff,                   ORDER GRANTING PLAINTIFF’S
                                                      APPLICATION TO PROCEED IN FORMA
12            v.                                      PAUPERIS
13    CDCR,                                           ECF No. 6
14                       Defendant.                   SCREENING ORDER THAT PLAINTIFF:
15                                                         (1) FILE AN AMENDED
                                                           COMPLAINT; OR
16
                                                           (2) NOTIFY THE COURT THAT HE
17                                                         WISHES TO STAND BY HIS
                                                           COMPLAINT, SUBJECT TO
18                                                         DISMISSAL OF CLAIMS AND
                                                           DEFENDANTS CONSISTENT WITH
19                                                         THIS ORDER.
20                                                    ECF No. 1
21                                                    SIXTY-DAY DEADLINE
22

23          Plaintiff Artemus Blankenship is a state prisoner proceeding without counsel in this civil

24   rights action brought under 42 U.S.C. § 1983. He alleges that defendant California Department of

25   Corrections and Rehabilitation (“CDCR”) violated both his rights and the rights of similarly

26   situated inmates by failing to contain Covid-19. ECF No. 1. I find, for the reasons stated below,

27   that plaintiff has failed to state a cognizable claim. I will give him leave to amend his complaint.

28
                                                       1
         Case 2:20-cv-02282-JDP Document 9 Filed 02/11/21 Page 2 of 4


 1          Plaintiff has also filed two applications to proceed in forma pauperis. ECF Nos. 2 & 6.

 2   The latter makes the required showing, and I will grant it.1 I will deny the other as redundant.

 3                                  Screening and Pleading Requirements

 4          A federal court must screen a prisoner’s complaint that seeks relief against a governmental

 5   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable

 6   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

 7   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 8   immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 9          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

10   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

11   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

12   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

13   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

14   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

15   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

16   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

17   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

18   n.2 (9th Cir. 2006) (en banc) (citations omitted).

19          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

20   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it
21   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

22   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

23   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

24   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

25   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

26
27

28          1
                Plaintiff will pay the filing fee in accordance with the concurrently filed collection order.
                                                           2
         Case 2:20-cv-02282-JDP Document 9 Filed 02/11/21 Page 3 of 4


 1                                                 Analysis

 2           Plaintiff brings this class action on behalf of himself and other, similarly situated inmates.

 3   ECF No. 1 at 1. He alleges that CDCR has violated their Eighth Amendment rights by failing to

 4   protect them from Covid-19. Id. at 3-4. Plaintiff argues that CDCR should have released

 5   inmates, including himself, and reduced prison crowding. Id.

 6           Plaintiff is advised that he may not represent the interests of other inmates in this action

 7   pro se. See C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987). I

 8   recognize that he has requested appointment of counsel in his complaint, ECF No. 1 at 5, but I am

 9   without authority to require an attorney to represent him. See Mallard v. U.S. District Court for

10   the Southern District of Iowa, 490 U.S. 296, 298 (1989). I also decline to request the voluntary

11   assistance of counsel at this time. Litigating a class action is demanding and few attorneys have

12   the time, resources, and experience to do so effectively.

13           With respect to his own interests, plaintiff has not alleged that he has been harmed as a

14   result of CDCR’s pandemic response. He does not allege that he has contracted Covid-19.

15   Neither does he allege that his own carceral circumstances pose an especially high pandemic risk

16   toward which prison officials have been deliberately indifferent. Additionally, CDCR is not a

17   “person” within the meaning of § 1983 and plaintiff cannot proceed with an Eighth Amendment

18   claim against the agency. Maldonado v. Harris, 370 F.3d 945, 951 (9th Cir. 2004) (“State

19   agencies . . . are not ‘persons’ within the meaning of § 1983, and are therefore not amenable to

20   suit under that statute.”).
21           I will give plaintiff leave to amend his complaint. If plaintiff decides to file an amended

22   complaint, the amended complaint will supersede the current one. See Lacey v. Maricopa

23   County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc). This means that the amended

24   complaint must be complete on its face without reference to the prior pleading. See E.D. Cal.

25   Local Rule 220. Once an amended complaint is filed, the current complaint no longer serves any

26   function. Therefore, in an amended complaint, as in an original complaint, plaintiff must assert
27   each claim and allege each defendant’s involvement in sufficient detail. The amended complaint

28   should be titled “Amended Complaint” and refer to the appropriate case number. If plaintiff
                                                         3
         Case 2:20-cv-02282-JDP Document 9 Filed 02/11/21 Page 4 of 4


 1   chooses to stand on his current complaint, I will recommend that it be dismissed for failure to

 2   state a claim.

 3            Accordingly, it is ORDERED that:

 4            1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 6) is granted.

 5            2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is denied as moot.

 6            3. Within sixty days from the service of this order, plaintiff must either file an

 7            Amended Complaint or advise the court he wishes stand by his current complaint.

 8            4. Failure to comply with this order may result in the dismissal of this action.

 9            5. The clerk’s office is directed to send plaintiff a complaint form.

10
     IT IS SO ORDERED.
11

12
     Dated:      February 10, 2021
13                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
